DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-33, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL (Output Current Ripple reduction Algorithms for Home Energy Storage Systems, pages 5552-5568, Publication date: 10/22/2013).
Regarding claim 31, NPL discloses a method for controlling a DC-DC converter [Fig. 1,4-5], the method comprising: receiving a current signal from an outside; performing phase conversion on the current signal to obtain a first signal and a second signal having a phase difference of 90 degrees from each other; determining a frequency of a ripple included in the current signal by using the first signal and the second signal; obtaining a control signal for compensating for the ripple by using the frequency of the ripple; and compensating for the ripple by applying the control signal to a converting circuit including a plurality of switches [see pages 5552-5568].  
Regarding claim 33, NPL teaches wherein in the obtaining the control signal, the control signal is obtained by performing synchronous conversion and synchronous inverse conversion by using the frequency of the ripple [page 5559].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15-18, 20-21, 23-25, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2018/0123508), in view of NPL (Output Current Ripple reduction Algorithms for Home Energy Storage Systems, pages 5552-5568, Publication date: 10/22/2013).
Regarding claim 15, Inoue discloses a DC-DC converter [Fig. 1] comprising: a DC link to which solar power is applied [DC link coupled to solar power via a DC/DC converter 11]; a converting circuit including a plurality of switches [172, 173] ; and a processor [19] for controlling the converting circuit [par 0025], but Inoue does not disclose wherein the processor obtains a first signal and a second signal by performing phase conversion on a current signal received from an outside, obtains a frequency of a ripple included in the current signal by using the first signal and the second signal, and generates a control signal, by using the frequency of the ripple to apply it to the converting circuit, and wherein the converting circuit compensates for the ripple by using the control signal.
NPL teaches an energy storage system (ESS) [Fig. 1] includes a grid connected to the ESS in single-phase system, a battery, and controller [see Figs. 3, 7-9], the controller obtains a first signal and a second signal by performing phase conversion on a current signal received from an outside, obtains a frequency of a ripple included in the current signal by using the first signal and the second signal, and generates a control signal, by using the frequency of the ripple to apply it to the converting circuit, and 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of NPL into that of Inoue in order to reduce the current ripple in the system.
Regarding claim 16, the combination including NPL further discloses wherein a single-phase inverter for supplying power to a grid is connected to the DC link, and the ripple is generated by the grid [see Figs. 1-2, abstract, pages 5552-5554].  
Regarding claim 17, the combination including NPL further discloses wherein the processor compensates for the ripple by performing synchronous conversion and synchronous inverse conversion by using a frequency corresponding to twice of a frequency of the grid [page 5556-5560].  
Regarding claim 18, the combination including NPL further discloses wherein the control signal includes a pulse width modulation (PWM) signal [see Fig. 3, and pages 5555-5556].  
Regarding claim 20, the combination including Inoue further discloses wherein the converting circuit converts power received from the solar power supply and supplies the converted power to a battery [Fig. 1, par 0022].  
Regarding claim 21, the combination including NPL further discloses wherein the first signal and the second signal are obtained by performing a phase conversion on a ripple included in a current signal received from the battery, and a phase difference between the first signal and the second signal is 90 degrees [page 5559].
Regarding claim 23, the combination including NPL further discloses wherein the grid is a single phase grid being used to deliver a single phase AC power [see Fig. 5].  
Regarding claim 24, Inoue discloses a DC-DC converter  [17, Fig. 1] comprising: a DC link to which solar power is applied [DC link coupled between solar 30 and inverter 18 via converter 11]; a converting circuit including a plurality of switches [172,173]; and a processor [19] for controlling the converting circuit [par 0025], but does not discloses wherein the processor receives a frequency of a ripple included in a current signal received from a battery connected to the converting circuit, generates a control signal by performing synchronous conversion and synchronous inverse conversion using the frequency of the ripple, and applies the control signal including a PWM signal to the converting circuit, and wherein the converting circuit compensates for the ripple by using the control signal. 
 NPL teaches an energy storage system (ESS) [Fig. 1] includes a grid connected to the ESS in single-phase system, a battery, and controller [see Figs. 3, 7-9], the controller receives a frequency of a ripple included in a current signal received from a battery connected to the converting circuit, generates a control signal by performing synchronous conversion and synchronous inverse conversion using the frequency of the ripple, and applies the control signal including a PWM signal to the converting circuit, and wherein the converting circuit compensates for the ripple by using the control signal [pages 5552-5568].

Regarding claim 25, the combination including NPL further discloses, wherein the control signal includes a pulse width modulation (PWM) signal [see Fig. 3, and pages 5555-5556].  
Regarding claim 27, the combination including Inoue further discloses wherein the converting circuit converts power received from the solar power supply and supplies the converted power to a battery [Fig. 1, par 0022].  
Regarding claim 28, the combination including NPL further discloses wherein a phase difference between the first signal and the second signal is 90 degrees [page 5559].  
Regarding claim 30, the combination of Inoue and NPL further discloses wherein a single-phase inverter for supplying power to a grid is connected to the DC link, and the grid is a single phase grid being used to deliver a single phase AC power [par 0024 of Inoue; Figs. 1, 4-5 of NPL].  

Claims 19, 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inoue et al. and NPL, in view of Pfeilschifter et al. (US 2018/0029486).
Regarding claims 19 and 26, the combination of Inoue and NPL discloses all limitations of claims 15 and 24 above and further discloses the converting circuit includes an IGBT and a second IGBT connected in series [see Fig. 4, page 5560 of NPL], but does not explicitly disclose wherein the converting circuit includes a first field effect transistor (FET) and a second FET connected in series.  
Pfeilschifter teaches a DC/DC converter [52, Fig. 1] coupled to a solar system [100] and an inverter [142], the DC/DC converter includes a converting circuit [56] which 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the first field effect transistor (FET) and a second FET, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 22, 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inoue et al. and NPL, in view of Lee et al. (KR 20150071508).
Regarding claims 22 and 29, the combination of Inoue and NPL discloses all limitations of claim 15 and 24 above and further NPL teaches the processor performs all pass filtering (APF) on the current signal received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal [see Fig. 3, page 5559], but does not teach wherein the processor performs band pass filtering on the current signal received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal. 
Lee teaches a controller 430 [Fig. 4] performs band pass filtering [400] on the current signal [IC] received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal [see Fig. 4, par 0016-0018].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lee into that .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inoue et al. and NPL, in view of Inoue et al. (previously cited).
Regarding claim 32, NPL discloses all limitations of claim 31 above but does not teach wherein the current signal is received from a battery charged by using a power received from a DC link to which solar power is applied.  
Inoue teaches a DC/DC converter of a power supply system [1@ Fig. 1] received power from solar power [30] for charging a battery [20, par 0022].
It would have been obvious to one having ordinary skill in the art before the effective filling date to incorporate the teaching of Inoue into that of NPL in order to use the solar power to charge the battery when the solar power available for improving the green environment.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over the NPL, in view of Lee et al. (KR 20150071508).
Regarding claim 34, NPL discloses all limitations of claim 31 above and further NPL teaches the processor performs all pass filtering (APF) on the current signal received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal [see Fig. 3, page 5559], but does not teach wherein the processor performs band pass filtering on the current signal received from 
Lee teaches a controller 430 [Fig. 4] performs band pass filtering [400] on the current signal [IC] received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal [see Fig. 4, par 0016-0018].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lee into that of the combination Inoue and NPL in order to isolate or filter out certain frequencies that lie within a particular band or range of frequencies for operating more efficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TOAN T VU/Primary Examiner, Art Unit 2836